Exhibit 10.9

 

Execution Copy

AMENDMENT TO
EMPLOYMENT AGREEMENT

WHEREAS, Breitburn Energy Company L.P. (“BECLP”) and James G. Jackson (the
“Executive”) have entered into that certain Employment Agreement dated July 7,
2006 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement to provide for its adoption
by Breitburn Management Company, LLC (“Manageco”), Pro GP Corp. and BreitBurn
GP, LLC on October 10, 2006, the date on which the initial offering and sale of
common units in BreitBurn Energy Partners L.P. (the “MLP”) is completed (the
“IPO Date”);

NOW, THEREFORE, the Agreement is amended effective as of the IPO Date as
follows:

1.             Notwithstanding anything in Section 3(b)(iii)(A) of the Agreement
to the contrary, the Executive’s outstanding Performance Trust Units (“PTUs”)
granted under the BreitBurn Energy Company L.P. Long Term Incentive Plan shall
automatically and without any other action required to be taken on the part of
BECLP, the MLP or the Executive be converted, effective on the IPO Date, on a
50/50 basis into (i) restricted phantom MLP units having the same economic and
other terms as his existing PTUs, but which on vesting may be settled in MLP
units or cash at the Executive’s option, and (ii) restricted phantom BECLP units
having the same economic and other terms as his existing PTUs (but without the
“multiplier”), but which upon vesting may be settled in cash or vested phantom
BECLP units at the Executive’s option (such converted awards being the “Phantom
Options”).

2.             Notwithstanding anything in Section 3(a) of the Agreement to the
contrary, during the Employment Period beginning on and following the IPO Date,
the parties agree that the Executive shall serve as the Chief Financial Officer
of each of the following entities: BECLP, Pro GP Corp. (the general partner of
BECLP), Breitburn GP, LLC (the general partner of the MLP), and Manageco.  The
parties intend for the provisions of this Amendment to amend Section 3(a) of the
Agreement and otherwise to be construed as necessary to effectuate the foregoing
intent; however, nothing herein shall operate or be construed as providing the
Executive with a duplication of any compensation or benefits from the
Employers.  The Boards of Directors of Pro GP Corp. and Breitburn GP, LLC (or
any successor in their capacity as the general partner of BECLP and the general
partner of the MLP, as the case may be) and of Manageco shall use their best
efforts to resolve any ambiguities or conflicts as to their respective
obligations to the Executive under the Agreement as hereby amended.  The cost of
the Executive’s compensation and benefits shall be paid by Manageco with the
general partners of BECLP and the MLP reimbursing Manageco for their portion of
such costs that are allocable to them on the basis of the Executive’s estimated
time devoted to the business of each of them or on such other basis as the
Employers may mutually agree, other than the Phantom Options, the costs of which
shall be reimbursed by the entity with


--------------------------------------------------------------------------------


respect to which the award is made; provided, however, that the foregoing shall
not relieve BECLP, MLP or any of their respective affiliates of any liability or
obligation they may have for the payment of any such amounts under the terms of
the Agreement in the event of nonpayment by Manageco.

3.             From and after the IPO Date, each of BECLP, Pro GP Corp. (the
general partner of BECLP), the MLP, Breitburn GP, LLC (the general partner of
the MLP), and Manageco shall be deemed to be a party to the Agreement and shall
be jointly and severally liable for the performance of the obligations of the
“Partnership” (as such term is defined in the Agreement) thereunder.

4.             The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Agreement
and, except as expressly modified and superseded by this Amendment, the terms
and provisions set forth in the Agreement are hereby ratified and confirmed and
shall continue in full force and effect.

Agreed to this October 10, 2006, effective as of the IPO Date.

BreitBurn Management Company, LLC

Executive

 

 

 

 

By:

/s/ Halbert S. Washburn

 

/s/ James G. Jackson

 

 

Name: Halbert S. Washburn

James G. Jackson

 

 

Title: Co-Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

BreitBurn GP, LLC

BreitBurn Energy Company L.P.

 

 

By: Pro GP Corp., its general partner

 

By:

/s/ Halbert S. Washburn

 

 

 

 

Name: Halbert S. Washburn

 

 

 

Title: Co-Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Randall J. Findlay

 

 

 

Name: Randall J. Findlay

 

 

 

Title: President

 

Pro GP Corp.

 

 

 

 

 

By:

/s/ Randall J. Findlay

 

 

 

 

Name: Randall J. Findlay

 

 

 

Title:   President

 

 

 

2


--------------------------------------------------------------------------------